DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 11/6/2021 has been received and entered.

As has been indicated in the Advisory Action mailed on 10/29/2021, the prior art rejection under Wild (WO 05/019266) under 35 USC 103(a) followed by Smilansky (US 20040002118) and Trkulju (Ph.D Thesis 2015) is withdrawn.  The reason for withdrawal on the main Wild reference is that Wild conducted AspN and Trypsin enzymatic digestion in parallel, i.e. two separate assays, whereas the instant method perform sequential enzymatic digestion with two different enzymes in the SAME assay followed by determining epitope mapping.

A terminal disclaimer filed on 11/6/2021 has been approved. Accordingly, the rejection on claims 1-19 on the ground of nonstatutory double patenting over co-pending application 16/329,538 is withdrawn. 

However a new ground of rejection is set forth below concerning the newly submitted 
References from 11/16/2021 filed IDS (certified, fee paid and statement on less than 3 months foreign office report)(see below).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 9-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20040072251).

Anderson teaches a method of identifying an epitope on a protein that can be bound by an antibody. 
Anderson teaches sequential enzymatic digestion, i.e. incubating the protein of interest in a first protease, e.g. Lys-C followed by a second protease, e.g. trypsin, and collecting, analyzing and probing one or more epitope(s) from the region of the protein containing or flanking a cut site for the proteases with antibody, thereby identifying one or more epitopes from either first or second proteases on the protein that can be bound by an antibody (see below). Note, using a second 

It is noted that Anderson uses a first antibody after incubating with a first protease for capturing the digested peptides. This step is to enrich the yield (See section 0079).
 
The only difference between the reference of Anderson and the instant invention lies in using an antibody in the first protease digestion.  However omission of this step, i.e. antibody capturing digested peptide followed by elution, does not render the instant application novel or unobvious (emphasis added). It is because one ordinary skill in the art would have choices to either use antibody to capture the first digested peptide (followed by elution for a second protease digestion) or simply incubating the mixture of the first protease digested peptides for a second protease followed by identifying epitope(s) by probing with antibody. Using an antibody for enrichment purpose is known in the art. The reason for omission could be due to cost (first antibody fee) and time (waiting for elution) in different laboratories, albeit the yield might not be as much as using the antibody. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Anderson to identifying epitope(s) on a protein by sequential protease digestion followed by probing epitopes on first and/or second proteases using antibody. One ordinary skilled in the art would have choices to either using an antibody for enrichment at the first digestion or not using this step for cost and time purpose. 



    PNG
    media_image1.png
    842
    637
    media_image1.png
    Greyscale


With regard to claim 6 and 9, Trypsin and Lys-C were used by Anderson (See above).

With regard to claim 10, denaturing procedure is used to cleave –S-S- bound (See section 0068).

With regard to claim 11, Anderson teaches using mass spectrometry for analysis (See section 0084-86; 0089).

With regard to claim 12 and 19, a plurality of epitopes are probed by antibodies (see section 0081).

With regard to claim 13, Anderson teaches of using the information of epitopes to generate antibodies for identification purpose (See section 0080).


With regard to claim 17, Anderson teaches using microfluidic (flow cell) for analyzing the assay (See section 099).


9.	Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, as applied to claims 1-6, 9-13 and 17-19  above, and further in view of Similansky et al..

Claims 7-8 direct to different protease, such as Glu-C that Anderson do not explicitly disclose. 
Similansky et al. teach using different protease for digestion of peptides, including Trypsin, Lys-C, Glu-C (See section 022).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use alternative or more protease, such as Gluc-C as taught by Similansky et al. in probing different epitope of antibodies in different polypeptides. One ordinary skill in the art would have motivation in using the known protease lists and selecting potential ones (e.g. chymotrypsin, trypsin, Lyc-C, Glu-C, pepsin…etc) for different polypeptides in epitope probing. Once the target polypeptide is chosen, one can easily match the potential protease(s) with particular peptide since each cutting side of the protease is also known and would have reasonable expectation of success in identifying specific epitope region(s)(i.e. pluralities, read on claim 14-15) on the peptide fragments. 

16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claims 1-6, 9-13 and 17-19 above, and further in view of Trkulja (Ph.D. Thesis Jan 2015; IDS submitted reference).

Anderson reference provides the principle in general and using microfluidic device for analysis, but not in the details as to specific proteoliposome analysis. 

Trkulja teaches that using the Flow Cell (microfludic device) in analyzing membrane, such as liposome proteins provides advantage of immobilizing cells within the flow and creating a stationary phase of membrane protein for better sequential protease digestion (See Section 7.1.2).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have motivated to analyze proteoliposome as taught by Trkulja with reasonable expectation of success. Applying the same principle and same microfluidic device to analyze different sample, i.e. liposome protein, requires merely routine skill in the field. 

11.	Claim 1-6, 9, 11-13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blagoev (US 20150309046).

Blagoev teaches sequential enzymatic digestion, i.e. incubating the protein of interest in a first protease, e.g. Lys-C followed by a second protease, e.g. trypsin, and collecting, analyzing and probing one or more epitope(s) from the region of the protein containing or flanking a cut site for the proteases (see section 0020). It is noted, the sequential digestion, i.e. using Lys-C and trypsin, were followed by mass spectrometry, not probing epitope with antibody (see below):

    PNG
    media_image2.png
    267
    616
    media_image2.png
    Greyscale

Still, Blagoev also teaches using antibody to identify protease digested peptides (See section 014-16).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Blagoev to identify epitope on a protein either using mass spectrometry, or alternatively using antibody, with reasonable expectation of success. 


Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to identify epitopes on peptides, and there were a number of methodologies available to do so, including HPLC/GC, mass spectrometry or antibody.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  






12.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641